             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF                            2:18-cv-11848
AMERICA,

                                    HON. TERRENCE G. BERG
                 Plaintiff,

                                       ORDER DENYING
      v.
                                   GOVERNMENT’S MOTION
                                    TO DISMISS CLAIM FOR
                                   LACK OF STANDING, AND
EIGHTY-TWO THOUSAND
                                    DENYING CLAIMANT’S
THREE HUNDRED
                                     MOTION TO DISMISS
DOLLARS ($82,300) IN U.S.
                                         COMPLAINT
CURRENCY,


           Defendant In Rem.



     This is an in rem civil forfeiture action brought by the United

States of America against $82,300 in U.S. Currency. Drug

Enforcement Administration (“DEA”) agents seized this money

from Lamar Eddington at the Detroit Metropolitan Airport. Compl.,

ECF No. 1 PageID.1–2. Demond Gibson, Claimant in this case,

argues the money belongs to him. The government, however,

asserts that the money is connected to a suspected drug deal and
thus that it is entitled to civil forfeiture of the $82,300 under 21

U.S.C. § 881(a)(6). This case is presently before the Court on

Claimant’s motion to dismiss the government’s complaint for civil

forfeiture (ECF No. 6), and the government’s motion to strike

Gibson’s claim and dismiss his interest in the $82,300 for lack of

standing (ECF No. 14). For the reasons discussed below, the Court

will deny both motions.

                          BACKGROUND

     On January 29, 2018, DEA agents seized $82,300 from Lamar

Dajuan Eddington at the Detroit Metropolitan Airport in Romulus,

Michigan. ECF No. 1 PageID.3. The government states that it

became interested in Eddington because DEA agents had “received

information” about him, that Eddington had multiple prior felony

drug convictions and he was traveling on a one-way ticket from

Detroit, Michigan to San Francisco, California. Id.

     Plain-clothes DEA agents waited for Eddington at his gate,

showed him their credentials, and asked about his travel plans. Id.

at PageID.3–4. The government alleges Eddington could not

provide any detailed information about his travel plans and was


                                 2
unable to produce any information to corroborate basic facts he

disclosed to the agents. Id. at PageID.4. While this conversation

with Eddington was unfolding, other DEA agents located a checked

suitcase with a name-tag reading “Lamar Eddington.” Id. They

placed that suitcase in a lineup of three other similar suitcases and

a trained narcotics canine named Lightning carried out a K-9 sniff.

Id. at PageID.5. Lightning “gave a positive indication for narcotics

odor coming from the suitcase” with Eddington’s name-tag. Id. With

Eddington’s consent, agents searched the suitcase. Id. They

initially found a manila envelope, and asked Eddington what was

inside. Eddington responded: “paperwork.” Id. When the agents

opened the envelope, they found another white plastic envelope. Id.

Inside that envelope they found magazines taped along the edges.

Id. Upon un-taping the magazines, they found $82,300 in U.S.

currency, all in $100 bills, which is at issue in this suit. See id.

      When the agents informed Eddington of their discovery, he

responded by stating “yeah.” Id. Eddington then agreed to

accompany the agents to an office and continue speaking with

them. Id. at PageID.6. He was not under arrest at this point and


                                   3
consented to a search of his bags and person. Id. Lightning

conducted another K-9 sniff on the cash found in Eddington’s

checked luggage and “positively alerted to the presence of a

controlled substance emitting from the currency.” Id. Eddington

admitted that he had attempted to hide the money inside the

magazines to evade law enforcement. Id. at PageID.7. But no drugs,

scales, or any other items indicative of drug manufacturing or sale

appear to have been recovered during the search. See generally id.

Eddington then told the agents the money he was transporting

belonged to a friend named Demond Gibson, Claimant in this suit,

and that Gibson gave it to him at the Motor City Casino in Detroit

on January 28, 2018. Id. According to Eddington, Claimant wanted

him “to possibly purchase an eighteen-wheeler truck [with the

money], but he did not have contact information for any truck

dealership or seller.” Id. The government alleges that agents then

seized the $82,300 from Eddington “[b]ased upon probable cause

that the Defendant Currency was either derived from the sale of

controlled substances and/or intended to be used to purchase

controlled substances.” Id. at PageID.8.


                                 4
     The government began administrative forfeiture proceedings

for the $82,300 seized from Eddington. Id. Gibson filed a claim for

the entire amount and the matter was subsequently referred to the

United States Attorney’s Office for judicial proceedings. Id. The

parties’   briefs   contain   no     specific   information    about   the

administrative proceedings but Claimant does not dispute that the

government      complied      with       applicable   law     during   the

administrative forfeiture process. On June 11, 2018, the

government filed a complaint for civil forfeiture with this Court.

ECF No. 1. The government served Claimant with the complaint

and a notice of forfeiture proceedings on June 19, 2018. ECF No. 3.

Claimant answered the complaint on July 10, 2018 and filed a

motion to dismiss the complaint the following day, July 11, 2018.

ECF Nos. 5, 6. Claimant did not file a traditional verified claim to

the $82,300 until July 30, 2018, six days after his deadline to do so.

ECF No. 9. On that basis, the government moved to strike

Claimant’s verified claim and dismiss his interest in the money for

lack of standing. ECF No. 14.




                                     5
                            DISCUSSION

     The government claims it is entitled to civil forfeiture of the

$82,300 seized from Eddington because “[a]ll moneys . . . or other

things of value furnished or intended to be furnished by any person

in exchange for a controlled substance or listed chemical,” and all

proceeds “traceable to such an exchange” are subject to forfeiture to

the United States government. 21 U.S.C. § 881(a)(6). At the

pleading stage, civil forfeiture actions are “governed jointly by the

Federal Rules of Civil Procedure and the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.”

United States v. Real Prop. Located at 6001 N. Ocean Drive, No. 15-

11574, 2015 WL 5209637, at *1 (E.D. Mich. Sep. 4, 2015) (Cleland,

J.) (citing 18 U.S.C. § 983(a)(3)(A)). “While the supplemental rules

govern, the normal set of rules may help to clarify any ambiguity.”

6001 N. Ocean Drive, 2015 WL 5209637, at *1 (quoting United

States v. One Gulfstream G-V Jet Aircraft, 941 F. Supp. 2d 1, 13

(S.D.N.Y. 2013) (internal quotation marks omitted)).




                                 6
  A. Government’s Motion to Strike Claim and Dismiss
     Interest.
      The government urges that Claimant lacks statutory

standing to challenge civil forfeiture because he failed to file a

verified claim of interest within the timeframe specified by Rule

G(5)(a)(ii). On that basis, it seeks to strike Claimant’s claim and

dismiss his interest in the $82,300 at issue. But an affidavit

attached to Claimant’s motion to dismiss, which was filed within

the time permitted by Rule G(5)(a)(ii), meets the criteria for a

verified claim. ECF No. 6-1 PageID.65. Based on the affidavit, this

Court finds Claimant indeed has statutory standing to challenge

civil forfeiture and accordingly will deny the government’s motion

to strike his claim and dismiss his interest in the $82,300. ECF No.

14.

      A claimant “must have both Article III and statutory standing

to contest a civil forfeiture.” U.S. v. $5,730.00 in U.S. Currency, 109

F. App’x 712, 713 (6th Cir. 2004) (citing United States v. Currency

$267,961.07, 916 F. 2d 1104, 1107 (6th Cir. 1990)). Article III

standing is satisfied if the claimant demonstrates a “mere colorable

interest in the seized property.” $5,730.00, 109 F. App’x at 713. The

                                  7
government does not specifically dispute that Claimant can

demonstrate Article III standing. Rather, it seeks dismissal of his

interest solely on the basis that Claimant filed his verified claim

after the deadline expired under Rule G(5)(a)(ii) and therefore lacks

statutory standing. See generally ECF No. 14.

     Statutory standing in a civil forfeiture action, as the Sixth

Circuit has repeatedly held, requires a claimant to “strictly comply”

with Rule G of the Supplemental Rules. U.S. v. One 2011 Porsche

Panamera, 684 F. App’x 501, 506 (6th Cir. 2017) (citing United

States v. One Men’s Rolex Pearl Master Watch, 357 F. App’x 624,

627 (6th Cir. 2009) (requiring “strict compliance” with the

requirements of Rule G) (additional citations omitted)). Under Rule

G(5)(a)(i), “[a] person who asserts an interest in the defendant

property may contest the forfeiture by filing a claim in the court

where the action is pending.” A claimant “must file a verified claim

within thirty-five days after the government sends a forfeiture

notice, and file an answer within twenty-one days after filing a

verified claim.” U.S. v. Real Prop. and Premises, 521 F. App’x 379,

384 (6th Cir. 2013) (citing Fed. R. Civ. P. Supp. R. G(5)(a)(ii) and


                                 8
G(4)(b)(ii)(B)–(C)). The verified claim must: (A) “identify the specific

property claimed”; (B) “identify the claimant and state the

claimant’s interest in the property”; (C) “be signed by the claimant

under penalty of perjury”; and (D) “be served on the government

attorney designated [to receive notices].” Fed. R. Civ. P. Supp. R.

G(5)(a)(i).

              The government sent its complaint and forfeiture notice to

Claimant on June 19, 2018. ECF No. 3. Accordingly, under Rule G

and the timeline set forth in the forfeiture notice, Claimant’s

verified claim had to be submitted no later than by July 24, 2018.

See Fed. R. Civ. P. Supp. R. G 5(a)(ii); Fed. R. Civ. P. Supp. R.

G(4)(b)(ii)(B); ECF No. 14 (stating that the government gave

Claimant 35 days to file his claim). Claimant did not file his verified

claim until July 30, 2018, six days after that deadline. ECF No. 9.

But he did file an answer and then a motion to dismiss the

government’s complaint within 35 days of the date the government

sent its forfeiture notice.1

                                                            
1 Claimant does not specify the statutory basis for his motion to dismiss. If the
motion to dismiss is one for failure to state a claim upon which relief can be
granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure, the motion
is technically untimely because a motion asserting any defense under Rule
                                                               9
              Attached to Claimant’s motion to dismiss is his sworn

affidavit. ECF No. 6-1 PageID.65. While the affidavit was filed as

an exhibit to Claimant’s motion to dismiss, and not identified as a

verified claim as such, it meets Supplemental Rule G’s

requirements for verified claims. See id. It identifies the $82,300

Claimant contends belongs to him, and explains Claimant’s

ownership interest in the property. Id. Specifically, Claimant

explains that the $82,300 is part of $158,500 he won at the Motor

City Casino on January 28, 2018, the day before Eddington was

stopped at the Detroit airport. Id. Critically, the affidavit was also

signed and sworn by Claimant and served on the government along

with the motion to dismiss. Accordingly, the affidavit meets the

parameters of Rule G(5)(a)(i). This Court will thus construe it a

timely verified claim and on that basis deny the government’s

motion to dismiss Claimant’s interest in the $82,300.




                                                            
12(b) “must be made before pleading.” Fed. R. Civ. P. 12(b). The Court,
however, will construe Claimant’s motion as one for judgment on the pleadings
under Rule 12(c), which may be filed after the answer. See Shoucair v.
Williams, No. 07-12964, 2010 WL 5015348, at *2 (E.D. Mich. Oct. 27, 2010)
(report and recommendation) (Hluchaniuk, M.J.).
                                                               10
       B. Claimant’s                                 Motion    to    Dismiss   Civil   Forfeiture
          Complaint.
              Claimant moved to dismiss the government’s complaint on the

basis that the government has not sufficiently pled a justification

for civil forfeiture. ECF No. 6. Specifically, Claimant avers the

government has not satisfied the pleading requirements for civil

forfeiture actions established by the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.2

Because Claimant’s motion to dismiss was filed after his answer,

the Court considers it a motion for judgment on the pleadings under

Rule 12(c) of the Federal Rules of Civil Procedure. See infra at 9–10

n.1. Claimant is unable to meet the standard required for judgment

on the pleadings, however, so Plaintiff’s motion will be denied.

              Motions under Rule 12(c) are “functionally equivalent to a

motion to dismiss” and “are analyzed using the same standard


                                                            
2 Claimant contends pleading requirements in civil forfeiture actions are
governed by Supplemental Rule E(2). See generally ECF No. 6. But since the
enaction of Supplemental Rule G in 2006, civil forfeiture complaints are
properly assessed under Rule G. United States v. $1,111,120.00 in U.S.
Currency, No. 3:10-cv-317, 2014 WL 12788164, at *2 n.1 (S.D. Oh. Feb. 18,
2014) (citing Fed. R. Civ. P. Supp. R. G Advisory Committee Notes). The actual
pleading standard has not changed; the standard under Rule E(2) simply
“evolved to the standard stated in subdivision [G](2)(f).” Fed. R. Civ. P. Supp.
R. G Advisory Committee Notes.
                                                                11
employed for a motion to dismiss under Rule 12(b)(6)).” United

States   v.   One   Million   Seven    Hundred    Thousand     Dollars

($1,700,000.00) in U.S. Currency, 545 F. Supp. 2d 645, 651 (E.D.

Mich. Feb. 28, 2008) (Cleland, J.) (citations omitted); United States

v. Vehicle 2007 Mack 600 Dump Truck, VIN 1M2K189C77M036428,

680 F. Supp. 2d 816, 826 (E.D. Mich. Jan. 20, 2010) (Rosen, J.)

(citing Tucker v. Middleburg—Legacy Place, 539 F. 3d 545, 549 (6th

Cir. 2008)). Despite the heightened pleading burden borne by the

plaintiff in a civil forfeiture action, “[f]or purposes of a motion for

judgment on the pleadings, all well-pleaded material allegations of

the pleadings of the opposing party [the government] must be taken

as true, and the motion may be granted only if the moving party is

clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v.

Winget, 510 F. 3d 577, 582 (6th Cir. 2007) (internal quotations and

citation omitted). In making this determination, the Court “need

not accept as true legal conclusions or unwarranted factual

inferences.” Winget, 510 F. 3d at 581–82 (quoting Mixon v. Ohio,

193 F. 3d 389, 400 (6th Cir. 1999)).




                                  12
              Rule G(2) outlines the heightened pleading standard

applicable in civil forfeiture actions. That rule provides that

complaints in civil forfeiture actions must “state sufficiently

detailed facts to support a reasonable belief that the government

will be able to meet its burden of proof at trial.” Fed. R. Civ. P. Supp.

R. G(2)(f). Since the Civil Asset Forfeiture Reform Act’s (“CAFRA”)

enactment in 2000,3 the government’s burden of proof has been to

establish, by a preponderance of the evidence, that the property at

issue is subject to forfeiture. 18 U.S.C. § 983(c)(1). Additionally, the

Sixth Circuit held in United States v. Real Prop. 10338 Marcy Road

Northwest, Canal Winchester, Ohio, 659 F. App’x 212, 216 (6th Cir.

2016) that where, as here, the government seeks forfeiture of illegal

drug activity under 21 U.S.C. § 881(a)(6), it must show a

“‘substantial connection’ between the property to be forfeited and

illegal drug-trafficking activity.” But see United States v. $21,000.00

in United States Postal Money Orders and $785.00 in U.S.

Currency, 298 F. Supp. 2d 597, 601 (E.D. Mich. 2003) (explaining

                                                            
3Congress enacted CAFRA” to “make federal civil forfeiture procedures fair to
property owners and to give owners innocent of any wrongdoing the means to
recover their property and make themselves whole after wrongful government
seizure.” H.R. Rep. No. 106–192, at 8 (1999).
                                                               13
that the burden of demonstrating a substantial connection “does

not require the government to prove a direct connection between

the illegal activity and the seized assets”) (emphasis added).

     At the same time, Rule G(8) provides that a civil forfeiture

complaint “cannot be dismissed on the ground that the government

did not have adequate evidence at the time the complaint was filed

to establish the forfeitability of the property.” Fed. R. Civ. P. Supp.

R. G(8)(b)(ii). Rather, Rule G(8) provides, “The sufficiency of the

complaint is governed by Rule G(2).” That Rule sets out certain

basic requirements, including the standard set out above, that the

complaint must “state sufficiently detailed facts to support a

reasonable belief that the government will be able to meet its

burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f).

     Other courts have interpreted Rule G(8)’s provision to mean

that the government’s forfeiture claim may advance in the face of a

motion to dismiss (or motion for judgment on the pleadings) “even

if the Government’s complaint does not provide all the facts that

would allow the Government to ultimately succeed in the forfeiture

proceeding.” United States v. $225,300.00 in U.S. Funds from


                                  14
FirstBank (Jackson, TN) Account No. 86476002 in Name of Norene

Pumphrey, No. 1:12-cv-01075, 2012 WL 4486105, at *3 (W.D. Tenn.

Sep. 27, 2012) (quoting United States v. 630 Ardmore Drive, City of

Durham, Parkwood Tp., Durham County, N.C., 178 F. Supp. 2d

572, 581 (M.D.N.C. 2001)).

     Under Rule 12(c), Rule G, and CAFRA’s burden of proof

provision, 18 U.S.C. § 983(c)(1), the government here must plead

facts sufficient to establish by preponderance of the evidence that

the $82,300 DEA agents seized from Eddington at the Detroit

airport was properly subject to forfeiture and had a “substantial

connection” to unauthorized drug sale or purchase. See 10338

Marcy Road Northwest, Canal Winchester, Ohio, 659 F. App’x at

216. Here, the allegations do not include any statements that

Eddington or Gibson were engaged in selling or purchasing illegal

drugs at or around the time its agents seized the $82,300 from

Eddington at Metro airport. It is alleged that Eddington had

multiple prior felony drug convictions, but such history is not in and

of itself proof that the money he was carrying in this instance was

used in illegal drug sales or purchases. ECF No. 1 PageID.3; see


                                 15
$21,000 in U.S. Postal Money Orders and $785.00 in U.S. Currency,

298 F. Supp. 2d at 603 (finding that a claimant’s prior drug

convictions were probative but “insufficient to show a connection

[between the defendant property and illegal drug transaction] by a

preponderance of the evidence”). It is also alleged that a trained

narcotics canine “gave a positive indication for narcotics odor”

emanating from the suitcase belonging to Eddington and from the

$82,300 in cash. This proof does suggest that the money was

connected to the purchase or sale of illegal narcotics. But to

conclude that the facts pled by the government are sufficient to

establish a “substantial connection” between the $82,300 and illegal

drug trafficking is a closer call. Putting aside that question for the

moment, Rule G(8)(b)(ii)’s provision that a “complaint cannot be

dismissed on the ground that the government did not have

adequate evidence at the time the complaint was filed to establish

the forfeitability of the property” (emphasis added) certainly

counsels in favor of denying Claimant’s motion here. To dismiss at

this stage solely because of a somewhat slack connection in the

complaint between the seized money and drug trafficking would


                                 16
seem to violate this Rule. It may be that further investigation has

discovered additional evidence in support of showing a substantial

connection between the money and drug trafficking. And keeping

in mind the Court’s obligation to evaluate the sufficiency of the

complaint under Rule G(2), the Court finds, though perhaps just

barely, that the complaint may be said to “state sufficiently detailed

facts to support a reasonable belief that the government will be able

to meet its burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f).

The Court will thus deny Claimant’s motion to dismiss.

                           CONCLUSION

     For these reasons, the government’s motion to strike claim

and dismiss interest (ECF No. 14) is DENIED. Claimant Demond

Gibson’s motion to dismiss the complaint for civil forfeiture (ECF

No. 6) is also DENIED.

     SO ORDERED.

Dated: March 11, 2019

                             s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                  17
